Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, “the previous office action”, refers to the non-final rejection of May 16, 2022.

Priority
The current application claims priority from prior Japanese Patent Application No. 2017-216502, filed on November 9, 2017. This examination is conducted based on the priority date of November 9, 2017.

Amendments Received
Amendment to the claims were received and entered on August 9, 2022.

Status of the Claims
Added: claim 22.
Amended: Claims 1, 4, 6, 8, 10, 12-14, and 18-21 are amended. 
Cancelled: Claim 9.
Examined herein: claims 1-8, and 10-22.

Withdrawn Rejections
All the rejections to claim 9 are moot as claim 9 is cancelled.  
The previous rejection under 35 U.S.C. §103 are here withdrawn in view of Applicant’s amendment to claims 1 and 18 with the element “updating the reference sequence to add a third rearrangement sequence related to the new known mutation information by appending an entirety of the third rearrangement sequence after at least one of the entirety of the first rearrangement sequence or the entirety of the second rearrangement sequence within the single reference sequence to create an updated single reference sequence”, which necessitate  a new round of rejection. 


Claim Rejections - 35 USC§ 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-11, 13-21 are rejected under 35 USC§ 101 because the claimed inventions are directed to an abstract idea without significantly more. This rejection is maintained from the previous Office action. Minor revisions have been made to the rationale to address the newly-presented claim limitations.

The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guide lines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Update d Subject Matter Eligibility Guidance (hereinafter both referred to as the "Guidance"), as outlined in the MPEP at 2106.04. 

Framework with which to Evaluate Subject Matter Eligibility: 
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter; 
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.

Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1: yes, the claims are directed to methods for sequence analysis [Step 1: YES; See MPEP § 2106.03]. 
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
•	mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
•	certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
•	mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).

With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas).
 
The claim steps to abstract ideas of mental processes and mathematical concepts as follows: 
Mathematical concepts recited in the claims include:
"the first rearrangement sequence comprises at least one of a polymorphism, a mutation, or a methylation, and the second rearrangement sequence comprises at least one of a polymorphism, a mutation,  or a methylation” (claim 2);
“at least one of the polymorphism in the first rearrangement sequence or the polymorphism in the second rearrangement sequence is at least one of a repeat sequence polymorphism, a microsatellite,  or a single nucleotide polymorphism” (claim 3);
“-2-Non-Final Office Action dated November 12, 2021App. No. 16/185,987Response dated March 1, 2022Atty. Docket No. 11333-940at least one of the mutation in the first rearrangement sequence or the mutation in the second rearrangement sequence is at least one of a substitution, a deletion, or an insertion” (claim 3);
“comparing at least one of the plurality of the second read sequences with the updated single reference sequence, and mapping the at least one of the plurality of read sequences to a region on the single reference sequence that has a highest matching rate between the at least one of the second plurality of read sequences and the updated single reference sequence” (claim 4);
“the first rearrangement sequence is for a first gene to be analyzed and the second rearrangement sequence is for a second gene to be analyzed” (claim 15);
“-5-Non-Final Office Action dated November 12, 2021App. No. 16/185,987Response dated March 1, 2022Atty. Docket No. 11333-940the single reference sequence comprises at least a first rearrangement sequence and a second rearrangement sequence that is different from the first rearrangement sequence, wherein an entirety of the second rearrangement sequence is appended after an entirety of the first rearrangement sequence within the single reference sequence” (claim 18);
 
Steps of evaluating, analyzing or organizing information recited in the claims include:
“determining that a new known mutation information exists in a mutation information database” (claim 1);
“updating the reference sequence to add a third rearrangement sequence related to the new known mutation information by appending an entirety of the third rearrangement sequence after at least one of the entirety of the first rearrangement sequence or the entirety of the second rearrangement sequence within the single reference sequence to create an updated single reference sequence “ (claim 1);
“generating the single reference sequence that comprises the first rearrangement sequence and the second rearrangement sequence” (claim 5);
“indicating when the known mutation information was obtained are associated with each other in the mutation information database” (claim 7);
“providing known mutation information stored in the mutation information database with individual identification information” (claim 10);
“generating the first rearrangement sequence, the second rearrangement sequence, and the third rearrangement sequence on the basis of the known mutation information respectively provided with the individual identification information” (claim 10);
“the first rearrangement sequence is a partial sequence or a complete sequence of an exon or an intron that has at least one of a polymorphism, a mutation, or a methylation” (claim 11);
“the second rearrangement sequence is a partial sequence or a complete sequence of an exon or an intron that has at least one of a polymorphism, a mutation, or a methylation” (claim 11);
“obtaining the first plurality of read sequences and the second plurality of read sequences by reading the first and second nucleic acid sequences collected with a bait” (claim 12);
“comparing the second plurality of read sequences with a wild-type reference sequence and the updated single reference sequence” (claim 14);
“obtaining a plurality of single reference sequences” (claim 17);
“aligning the plurality of read sequences with reference to each of the plurality of single reference sequences” (claim 17);
“obtain a first plurality of read sequences which are read from a first nucleic acid sequence” (claim 18); 
“aligning the first plurality of read sequences with reference to a single reference sequence” (claim 18);
“determine that a new known mutation information exists in a mutation information database” (claim 18);
“appending an entirety of the third rearrangement sequence after at least one of the entirety of the first rearrangement sequence or the entirety of the second rearrangement sequence within the single reference sequence to create an updated single reference sequence” (claim 18);
“obtain a second plurality of read sequences which are read from a second nucleic acid sequence” (claim 18);
“aligning the second 
plurality of read sequences with reference to the updated single reference sequence” (claim 18);
“to obtain, from the mutation information database, known mutation information to be used in generation of the first rearrangement sequence and the second rearrangement sequence” (claim 19);
“determining a nucleic acid sequence of a read sequence which is read by a sequencer” (claim 20);
“obtain a first rearrangement sequence and a second rearrangement sequence” (claim 20);
“generate a reference sequence in which the first rearrangement sequence and the second rearrangement sequence are connected in one piece” (claim 20):
“determine that a new known mutation information exists in a mutation information database” (claim 20);
“to add a third rearrangement sequence related to the new known mutation information by appending an entirety of the third rearrangement sequence after at least one of the entirety of the first rearrangement sequence or the entirety of the second rearrangement sequence within the single reference sequence to create an updated single reference sequence” (claim 20);
“generate the updated reference sequence including a spacer sequence having a predetermined length inserted between the entirety of the first rearrangement sequence and the entirety of the second rearrangement sequence and the entirety of the third rearrangement sequence within the reference sequence” (claim 21).
“determining position information indicating a position on the updated single reference sequence at which a leftmost base of at least one of the second plurality of read sequences is mapped” (claim 22).

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.0S(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).

Claims 18-21 recite additional elements that are not abstract ideas: 
“A sequence analysis apparatus comprising: at least one processing device configured to: obtain” (claim 18”;
“The sequence analysis apparatus of claim 18, wherein the at least one processing device is configured to obtain” (claim 19);
“A reference sequence generation apparatus configured to generate a reference sequence to be used for determining a nucleic acid sequence of a read sequence which is read by a sequencer, the reference sequence generation apparatus comprising: at least one processing device configured to” (claim 20);
“The reference sequence generation apparatus of claim 20, wherein the at least one processing device is further configured to:” (claim 21).
The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea. Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)). 

Claims 13 and 16 also recite the non-abstract element of:
“reading the plurality of read sequences by using oligo DNA immobilized on a surface of a member” (claim 13);
“reading the plurality of read sequences by use of a next-generation sequencer” (claim 16);
The claimed steps mentioned above from claims 13, 16 are insignificant extra-solution activities because they are (1) well known and (2) necessary data gathering, which match two of the three criteria outline in MPEP 2106.05(g).  Hence, they are insignificant extra-solution activities that do not integrate the judicial exceptions into a practical application. (Step 2A Prong Two: No).

As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).

None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information. 
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea. Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). 
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)). 
As explained above, the well-known generic step of data-gathering constitutes insignificant extra-solution activity, and when considered individually, is insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)). (Step 2B: No).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data). See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC§ 101
In the reply filed 9 August 2022, Applicant argued that “sequence analysis” and “reference sequence generation” are “technical field” (hence the instant invention is an improvement to the technical Field) (pg 9, par -1). The claimed invention (“sequence analysis” and “reference sequence generation”) is not technology or technical field. “sequence analysis” is just a data analysis, or sequence comparison; and “reference sequence generation” is just a data preparation, both are part of the abstract idea.  “sequence analysis”, or sequence comparison, are just annotation of something existing in nature. It can be done by a human mind. “reference sequence generation” is just a recitation of naturally existing sequence. It can be done by a human mind. Hence “sequence analysis” and “reference sequence generation” are not technology or technical field. They are part of the abstract idea. 


Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kural (“METHODS AND SYSTEMS FOR GENOTYPING GENETIC SAMPLES“, US 20150199472, 2015-07-16), and further in view of Forbes: ("COSMIC: exploring the world’s knowledge of somatic mutations in human cancer", Nucleic Acids Research, 2015, Vol. 43, Database issue D805–D811 (Year: 2015), and Baier (“Graphical pan-genome analysis with compressed suffix trees and the Burrows–Wheeler transform”, Bioinformatics, Volume 32, Issue 4, 15 February 2016, Pages 497–504).

Claim 1 is directed to a sequence analyzing method comprising:
obtaining, by a processing device from a sequencer device, a plurality of read sequences which are read from the nucleic acid sequence;
determining, by the processing device, the nucleic acid sequence by aligning the plurality of read sequences with reference to a single reference sequence, 
the single reference sequence comprises at least a first rearrangement sequence and a second rearrangement sequence that is different from the first rearrangement sequences wherein an entirety of the second rearrangement sequence is appended after an entirety of the first rearrangement sequence within the single reference sequence.  
at a second time after the first time, determining that a new known mutation exists in a mutation information database, wherein the creation date for the new known mutation corresponding to a time that is after a creation date for the single reference sequence; 
updating the reference sequence to add a third rearrangement sequence related to the new known mutation information by appending an entirety of the third rearrangement sequence after at least one of the entirety of the first rearrangement sequence or the entirety of the second rearrangement sequence within the single reference sequence to create an updated single reference sequence;  
obtaining, by the processing device from the sequencer device, a second plurality of read sequences which are read from a second nucleic acid sequence; 
-2-Final Office Action dated May 16, 2022App. No. 16/185,987Response dated August 9, 2022Atty. Docket No. 11333-940determining, by the processing device, the second nucleic acid sequence by aligning the second plurality of read sequences with reference to the updated single reference sequence.
With respect to claim 1, Kural discloses a method for aligning nucleic acid sequences ([0035]), which reads on the claim limitation “a sequence analysis method for analyzing nucleic acid sequence” because aligning is a specific type of analyzing. a--Kural further discloses the sequence analysis method comprising: obtaining a plurality of read sequences read from the nucleic acid sequence ([0035-0036], [0066], [0070]).b--Kural further discloses determining the nucleic acid sequence by aligning the plurality of read sequences with reference to a single reference sequence ([0035], [0066], [0070], see Fig. 6), c--the reference sequence comprises at least a first rearrangement sequence (allele #2, [0070], Fig. 6) and a second rearrangement sequence that is different from the first rearrangement sequence (allele #3, [0031], [0070], Fig. 6). Kural’s reference sequence is a DAG construct (section “Abstract”). Kural is silent in appending the second reference sequence to the first reference sequence to for a single reference sequence.
d and e--Kural is silent in updating the mutation database after the first time. Forbes teaches the COSMIC mutation database is updated when information for existing gene is published (last 5 lines, para 1, col 1, pg D806) and when additional information is available (para 2, last 3 lines, col 2, pg D806), Forbes suggests to check/download the COSMIC database after each run, and create new rearrangement reference sequence accordingly. 
Baier discloses a method for mapping short reads to concatenated (appending) reference sequences (“In pan-genome analysis, S is the concatenation of multiple genomic sequences, where the different sequences are separated by special
symbols (in practice, we use one separator symbol and treat the different occurrences of it as if they were different characters).”.  last paragraph, page 5 of 29). Baier’s pan-genome is dynamic (“In pan-genome analysis, S = S1#S2#...Sm-1#Sm$ is the concatenation of multiple genomic sequences  S1⁠, …, Sm, separated by a special symbol #”. para 2, page 24 of 29)⁠. As the records update in COSMIC, Baier’s m can become m+1.
f and g—Kural teaches obtaining the second plurality of sequence reads (again and again) and determining sequence plurality of sequence reads by aligning to a updated reference sequence (again and again).


Regarding claim 2, Kural discloses the first rearrangement sequence (allele #2) comprise polymorphism (see Fig 6, [0031], [0066]) and the second rearrangement sequence (allele #3) comprises polymorphism (see Fig 6, [0031], [0066]). 
Regarding claim 3, Kural discloses the polymorphism comprises a single nucleotide polymorphism ([0031], Fig. 6).  Kural further discloses mutations can be substitution, deletion, and insertion ([0006], [0022]-[0024].  
Regarding claim 4, Kural discloses the determining comprises comparing the read sequence with the reference sequence, and mapping the read sequence to a region on the reference sequence (see Fig. 6, [0031]), that has a highest matching rate between the read sequence and the reference sequence (maximum alignment score, [0064]).
Regarding claim 5, Kural discloses the reference sequence that comprises the first rearrangement sequence (Allele #2) and the second rearrangement sequence (Allele #3) (see Fig. 6, [0070-0071]). Kural construct the reference sequence as a DAG.  Baier teaches concatenating the reference genome sequences to form a single long string ( last paragraph, page 5 of 29).
Regarding claim 6, Kural discloses the reference sequence comprising the first rearrangement sequence (Allele #2) and the second rearrangement sequence (Allele #3) (see Fig. 6, [0070-0071]) which are generated on the basis of known mutation information obtained from a mutation information database (sequence databases which inherently include mutation information, [0023-0024], [0036], [0064]). 
Regarding claim 7, Kural teaches obtaining sequence information from a database (0023-0024).  As a database is a comprehensive collection of related data organized for convenient access, it would have been obvious and well within the purview of one of ordinary skill in the art for the database with the mutation information to include all associated data, including identification information, date the mutation was obtained, etc. so that all information associated with the mutation would be available for convenient access.  As Kural teaches using available sequence databases, to store and keep access to mutational information would have been an obvious suggestion of the prior art.

Regarding claims 8, Kural is not specific to adding a third rearrangement sequence to be included in the reference sequence as recited in claim 8, wherein the first rearrangement sequence is connected with at least one of the first or second rearrangement sequence as recited. However, Kural further discloses the DAG construct may include multiple sequences at thousands of positions that may include multiple variates at each position.([0024]. Kural further discloses that the DAG can be dynamic in size depends on the covered region of reference ([0046]) Thus, as Kural teaches the DAG construct may include multiple sequences at thousands of positions that may include multiple variates at east position, and that the DAG may be dynamic in size, it would have been obvious for a person of ordinary skill in art to add additional alleles (after allele #2 (first rearrangement sequence) and allele #3 (second rearrangement sequence) Fig 6, 7, [0070]) to the DAG with the first and/or second rearrangement sequence.  To adjust the size of the reference sequence would have been obvious in view of the teachings of Kural. Kural’s reference sequence is a DAG construct (section “Abstract”). Kural is silent in appending the third reference sequence to the second reference sequence to for a single reference sequence. Baier discloses a method for mapping short reads to concatenated (appending) reference sequences (last paragraph, page 5 of 29).
Regarding claim 10, as discussed above, it would have been obvious for the process of Kural to include a third rearrangement sequence, and this to generate said sequence would have been obvious.  Furthermore, as Kural teaches obtaining sequence information from a database (0023-0024), and as a database is a comprehensive collection of related data organized for convenient access, it would have been obvious and well within the purview of one of ordinary skill in the art for the database with the mutation information to include all associated data, including identification information, date the mutation was obtained, etc. so that all information associated with each of the different mutations would be available for convenient access.  As Kural teaches using available sequence databases, to store and keep access to mutational information would have been an obvious suggestion of the prior art.
Regarding claim 11, Kural discloses the first rearrangement sequence (Allele #2, Fig. 6) has polymorphism (Fig. 6).  Kural further discloses the second rearrangement sequence (Allele #3, Fig. 6) has polymorphism (Fig. 6). Regarding the first rearrangement sequence or the second rearrangement sequence as a partial or complete sequence of an exon or an intron as recited in claim 11, Kural further discloses the reference sequence construct is a directed acyclic graph (DAG, [0038-0039]). Kural further discloses that the DAG may be constructed for an entire genome or portion of the genome ([0039]) and that in the DAG, genetic variation in a sequence is represented as alternate nodes (“The nodes can be a section of conserved sequence, or a gene, or simply a nucleic acid”), of which, gene is a particular example out of three choices ([0039]).  The basic structure of a gene has both introns and exons, thus by teaching a gene, Kural encompasses or at least makes obvious a partial or complete sequence of introns or exons as claimed.
Regarding claim 13, Kural teaches the method as using oligo-T (an oligo DNA) immobilized to the flow cell surface as the way to capture DNA with poly-A tails through hybridization [0129], which reads on the claim limitation “…by using oligo DNA immobilized on a surface of a member”. 
Regarding claim 14, Kural discloses the determining comprises comparing the plurality of read sequences (Fig. 6, [0066]) with a wild-type reference sequence (allele #1 lacks variations and therefore is wild-type, Fig. 6, [0031]) and the single reference sequence ([0066], [0070], Fig. 6).  Also refer to examples and Figures 5 and 7 which show allele #1 is the wild type.
Regarding claim 15, Kural discloses a DAG construct comprising the first rearrangement sequence (allele #2) and the second rearrangement sequence (allele #3) (Fig. 6, [0031, 0066, 0070]), Kural further discloses the nodes in a DAG construct can be a gene [0039], which reads on the claim limitation “the first rearrangement sequence is for a first gene to be analyzed and the second rearrangement sequence is for a second gene to be analyzed”.
Regarding claim 16, Kural discloses all of the limitations as set forth above. Kural further discloses “when used in next generation sequencing, where millions of small reads need to be aligned and assembled” ([0045]),  which reads on the claim limitation “reading the plurality of read sequences by use of a next-generation sequencer”, because “when used in next generation sequencing” encompasses “use of a next-generation sequencer”.
Regarding claim 17, Kural discloses a reference sequence construct (DAG) (Fig. 6, [0031]). In DAG, sequence variation is represented as alternated nodes and a node can be a gene ([0039]).  Kural also further discloses the benefit of the reference construct and alignment algorithm of the invention is its ability to align sequence reads to either a first sequence or a second sequence at a certain position of the reference sequence construct ([0066]). Thus, the teachings of Kural encompass or at least make obvious “obtaining a plurality of single reference sequences, wherein the determining comprises aligning the plurality of read sequences with reference to each of the plurality of single reference sequences” because the DAG may include multiple sequences at thousands of positions ([0024]).
Regarding claim 18, Kural discloses “systems for executing the methods of the invention” ([0025]), which reads on the claimed limitations “A sequence analysis apparatus”, because, as discussed above, the method of Kural includes sequence analysis, read sequences, and sequence determination, and Kural’s systems comprises generic computers with processors and storage media ([0025]) that are capable to execute sequence analysis, read sequence obtaining and sequence determination.
Kural further teaches the reference sequence comprises at least a first rearrangement sequence (allele #2, [0070], Fig. 6) and a second rearrangement sequence that is different from the first rearrangement sequence (allele #3, [0031], [0070], Fig. 6). Kural’s reference sequence is a DAG construct (section “Abstract”). Kural is silent in appending the second reference sequence to the first reference sequence to for a single reference sequence. Baier discloses a method for mapping short reads to concatenated (appending) reference sequences (last paragraph, page 5 of 29).
Regarding claim 19, Kural discloses in the determining the nucleic acid sequence, use the reference sequence comprising the first rearrangement sequence (Allele #2) and the second rearrangement sequence (Allele #3) which are generated on the basis of known mutation information obtained from a mutation information database (sequence databases which inherently include mutation information, [0023-0024]). Kural further discloses “systems for executing the methods of the invention” ([0025]), which, in view of the taught method of Kural, reads on the claim limitation “A sequence analysis apparatus”, “comprising a reference sequence management unit configured to obtain, from a mutation information database, known mutation information…”,  because Kural’s systems comprises generic computers with processors and storage media ([0025]) that are capable to execute sequence analysis, and reference sequence management.
Regarding claim 20, Kural discloses generating the reference sequence that comprises the first rearrangement sequence (Allele #2) and the second rearrangement sequence (Allele #3) (see Fig. 6, [0070-0071]). Kural further discloses the sequence data is from next generation sequencers ([0005]). Kural further discloses “when used in next generation sequencing, where millions of small reads need to be aligned and assembled” ([0045]),  which reads on the claim limitation “determining a nucleic acid sequence of a read sequence”, because aligning is determining. Kural further discloses “systems for executing the methods of the invention” ([0025]), which reads on the claim limitation “a reference sequence generation apparatus configured”, because Kural’s systems comprises generic computers with processors and storage media ([0025]) that are capable to execute reference sequence generation, and reference sequence management.
Kural further teaches the reference sequence comprises at least a first rearrangement sequence (allele #2, [0070], Fig. 6) and a second rearrangement sequence that is different from the first rearrangement sequence (allele #3, [0031], [0070], Fig. 6). Kural’s reference sequence is a DAG construct (section “Abstract”). Kural is silent in appending the second reference sequence to the first reference sequence to for a single reference sequence. Baier discloses a method for mapping short reads to concatenated (appending) reference sequences (last paragraph, page 5 of 29).

Regarding claim 21, Kural is silent in generating a reference sequence with a space sequence. Baier discloses a method for mapping short reads to a concatenated single  long reference sequences with spacer sequences (“In pan-genome analysis, S is the concatenation of multiple genomic sequences, where the different sequences are separated by special symbols (in practice, we use one separator symbol and treat the different occurrences of it as if they were different characters).”.  last paragraph, page 5 of 29).

It would have been a Prima Facie Case of Obviousness “teaching-to-modifying” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” (MPEP § 2143 I.G.)) to one of ordinary skill in art at the time of the invention to modify Kural’s sequence analysis pipeline, which use DAG construct as reference sequences that include all possible rearrangements, with Baier’s teaching to concatenate the rearrangement sequences together to form a single reference sequence, and take Forbes’ suggestion to update the mutation information before each analysis. Because  Baier teaches a space-efficient method for creating a searching graph for a set of genomes. That person would have expected the modification to be successful, because both Kural and Baier are about sequence analysis and mapping short reads to reference genomes using a graph index, and Forbes suggested the rearrangement sequence can be updated frequently with the updated the mutation information.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kural, Forbes and Baier, as applied to claims 1-11, and in further view of Borns (“FAST HYBRIDIZATION FOR NEXT GENERATION SEQUENCING TARGET ENRICHMENT”, US 20150211047, 2015-07-30).
Regarding claim 12, Kural discloses all of the limitations as set forth above.  Kural further discloses the next generation sequencing, where millions of small reads need to be aligned and assembled ([0045]).  Kural is not specific to the targeted nucleic acid sequences as “collected with a bait”. 
          Borns teaches a next-generation sequencing (NGS) carried out in connection with target enrichment of certain types of genomic DNA sequencers allows one to focus on those targets ([0004]). With this targeted next-generation sequencing variation, only the genomic areas of interest are sequenced, creating process efficiencies that reduce costs and allow more samples to be analyzed per study ([0004]).  Borns further teaches hybrid capture based target enrichment ([0005]), wherein the target capture is mediated by biotinylated RNA bait molecules ([0005]). 
           More specifically, Borns teaches nucleic acid collection with bait was a known approach for target enrichment ([0005]).  It would have been obvious to one of ordinary skill in the art for the collection of Kural to be with bait as it was a known approach for target enrichment as shown by Borns.
It would have been a Prima Facie Case of Obviousness “teaching-to-modifying” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” (MPEP § 2143 I.G.)) to one of ordinary skill in art at the time of the invention to modify combined sequence analysis pipeline of Kural, Forbes and Baier, which use concatenate the rearrangement sequences of all updated mutations, together to form a single reference sequence, and Borns’ teaching to collect a plurality of read sequences with a bait, to achieve the claimed limitations. That person would have expected the modification to be successful, because all these three methods are about handing biological sequences. Born provides target-enriched short reads (using NGS technology) for analysis and Baier provides a space-efficient method for generating a set of reference genomes, Forbes suggested to update the mutation regularly, and  Kural’s sequence analytical pipeline is comprehensive, and they all succeed.  


Conclusion

No claim is allowed.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631